Case 1:17-cr-00020-SPW Document 102 Filed 08/24/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 17-20-BLG-SPW
Plaintiff,
VS.
ORDER
ELIZABETH JEAN MYERS,
Defendant.

 

 

Due to the recent outbreak of COVID-19 at the Yellowstone County
Detention Facility and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the revocation hearing currently
scheduled for Thursday, August 27, 2020 at 9:30 a.m., is VACATED and reset to
commence on Thursday, October 8, 2020 at 2:30 p.m. in the James F. Battin
U.S. Courthouse, Billings, Montana.

All parties that intend to have witnesses testify at the revocation hearing

shall give notice to this Court five (5) days prior to the hearing date.
Case 1:17-cr-00020-SPW Document 102 Filed 08/24/20 Page 2 of 2

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this 7% day of August, 2020.

i
:

° é abe, . CLE ae

 

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
